--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Careview 8-K [careview_8k-110711.htm]
 
Exhibit 10.1
 
SEPARATION AGREEMENT AND GENERAL RELEASE
 
This Separation Agreement and General Release (the “Agreement”) is made and
entered into this 7th day of November, 2011 (“Effective Date”) by and between
John R. Bailey (the “Executive’) and CareView Communications, Inc., a Nevada
corporation (the “Company”). The Executive and the Company are sometimes herein
referred to collectively as the “Parties” and singularly as the “Party.”
 
WHEREAS, the Executive has provided services to the Company through the
Effective Date (the “Employment”); and
 
WHEREAS, the Executive desires to resign to pursue other business opportunities
and the Company has agreed to accept his resignation; and
 
WHEREAS, in order to provide a smooth transition, the Company and the Executive
have agreed that Executive will provide such services to the Company as
described in the  Consulting Agreement attached hereto as Exhibit A; and
 
WHEREAS, the Company and the Executive have agreed to the terms of an amicable
separation as outlined herein;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants set forth herein, the Executive and the Company agree as follows:
 
1.  
Effect of WHEREAS Clauses:  The “WHEREAS” clauses set forth above are expressly
incorporated in and form part of the terms of this Agreement.

 
2.  
Resignation by Executive:  Executive agrees to resign his employment and his
position as Chief Financial Officer, Vice President Finance, Treasurer and
Secretary of the Company and all entities which control, are controlled by or
under common control with the Company (“Affiliates”) or any other entity for
which he is serving as an officer, director or similar position as part of his
duties with the Company and Affiliates on the Effective Date (the
“Resignation”).   As of the Effective Date, the Executive shall no longer be an
employee, officer, or director of the Company or Affiliates.  The Executive
agrees to execute the Resignation attached hereto as Exhibit B.

 
3.  
Payment by Company:  Subject to the terms and conditions herein and in the
Consulting Agreement, the Company shall pay or provide the following amounts and
benefits to the Executive:

 
 
1

--------------------------------------------------------------------------------

 


 
A.  
Consulting Agreement:  Executive will receive the amount of consulting fees
described in Exhibit A.

 
B.  
Company Medical Insurance:  Executive’s medical insurance premiums will be paid
on his behalf by the Company for the term of the Consulting Agreement.

 
4.  
Confidential and Proprietary Information; Preservation of Trade Secrets:

 
A.  
Definition:  As used herein, “Confidential and Proprietary Information” means
any and all information, regardless of when received, concerning the Company
and  Affiliates, including but not limited to, the whole or any portion or phase
of any development, engineering and manufacturing activity, scientific or
technical information, design, process, procedure, formula, pattern,
specification, drawing, compilation, program, device, method, technique,
improvement, manufacturing standard, computer programs, data stored on
computers, disks or other media, files, general business information, plans,
consultants’ reports, financial information,  listing of names, addresses, or
telephone numbers, customer lists and other customer-related information, sales
and marketing strategies, business relationships with the clients and customers
of Company and Affiliates, and all other information and all forms of
communications, whether or not marked or designated as “Confidential”,
“Proprietary” or the like, in any form, including but not limited to, verbal,
written, optical, electronic, physical demonstrations, in person and/or
telephone conversations, e-mail and other means of information transfer such as
facility tours, regardless of whether such information is protected by
applicable trade secrets or similar laws.  The term “Confidential and
Proprietary Information” shall not include information which: (a) is or becomes
generally available to the public other than as a result of the disclosure by
Executive; or (b) becomes available to Executive from a source other than the
Company or any of its directors, officers, executives, agents, affiliates,
representatives, or advisors, provided that to the best of the Executive’s
knowledge after inquiry, such source is not bound by a confidentiality agreement
with, or other legal, fiduciary or other obligation of secrecy or
confidentiality to the Company or Affiliates with respect to such information.

 
B.  
Preservation of Confidential and Proprietary Information:  Executive
acknowledges and agrees that any Confidential and Proprietary Information is the
sole and exclusive property of the Company.  Executive shall preserve the
secrecy and confidentiality of any Confidential and Proprietary Information that
Executive acquired in the course and within the scope of Executive’s employment
with the Company.

 
 
2

--------------------------------------------------------------------------------

 


 
C.  
Misappropriation or Improper Disclosure:  Without the Company's prior written
consent, Executive shall not use, exploit, copy, misappropriate, improperly
disclose, duplicate, or furnish any Confidential and Proprietary Information to
any person or entity not privileged to have it.

 
D.  
Disclosure Pursuant to Legal Process:  If the Executive shall be required by
subpoena or similar government order or other legal process (“Legal Process”) to
disclose any Confidential and Proprietary Information, then the Executive shall
provide the Company with prompt written notice of such requirement and, upon
request, cooperate with the Company in efforts to resist disclosure or to obtain
a protective order or similar remedy.  Subject to the foregoing, if any
Confidential and Proprietary Information is required by Legal Process to be
disclosed, then the Executive may disclose such Confidential Information, but
shall not disclose any Confidential and Proprietary Information for a reasonable
period of time, unless compelled under imminent threat of penalty, sanction,
contempt citation or other violation of law, in order to allow the Company time
to resist disclosure or to obtain a protective order or similar remedy.

 
E.  
Reporting of Misappropriation.  The Executive has reported and will report to
the Company any and all known or suspected misappropriations, or improper uses
or disclosures of Confidential and Proprietary Information by Executive or any
other known individual or entity.

 
F.  
Return of Confidential and Proprietary Information:  Executive shall not remove
from the Company any original or copy of any document, record, disk, tape,
paper, drawing, photograph, or file, which contains or refers to any
Confidential and Proprietary Information, or any other property belonging to the
Company.  In accordance with Section 5 below, Executive represents and warrants
to the Company that as of the Effective Date, Executive does not directly
possess, or indirectly possess via an Executive’s family member or otherwise,
any Confidential or Proprietary Information in tangible form (including
electronic computer files). Executive represents and warrants to the Company
that as of the Effective Date, Executive did not destroy or delete Company data,
except in the ordinary course of business and in accordance with the Company
document retention policy.  Executive shall be entitled to a copy of his contact
and telephone lists and his Outlook contacts file.

 
G.  
Developments and Inventions.  Executive agrees that all ideas, inventions,
discoveries, improvements, designs, methods, processes, and all other work
product (collectively hereinafter referred to as “Work Product”) which Executive
conceived or developed during the course and within the scope of Executive’s
employment with the Company, shall be and remain the sole and exclusive property
of the Company, whether or not patent applications or copyrights were filed
thereon.  Executive hereby assigns to the Company all rights, title, and
interest in and to any and all such Work Product.  On or before the Effective
Day, Executive shall promptly disclose all such Work Product to the Company.
Executive shall assist the Company at the Company’s expense, to the extent
reasonably necessary, in protecting, securing and perfecting the Company’s
ownership interest in any Work Product.  Executive acknowledges and agrees
that:  (i) the financial compensation paid to Executive under this Agreement is
full consideration for any Work Product, (ii) the Work Product shall not be
subject to any further royalty or payment obligation by the Company, and (iii)
all Work Product was work made for hire.

 
 
3

--------------------------------------------------------------------------------

 


 
H.  
Survival.  The provisions contained in this Section 4 shall survive this
Agreement.

 
5.  
Return of Company Property.  The Executive shall return to the Company all
property of the Company, including, but not limited to:  a) property that
contains or refers to Confidential and Proprietary Information property, and all
such copies that are in Executive’s direct or indirect possession as of the
Effective Date; b) other equipment provided to the Executive by the Company, and
c) other property owned by the Company, including but not limited to, computer
passwords and other information technology data.

 
6.  
Non-Disparagement:

 
 
A.
Executive represents that he has not and agrees that he will not in any way
disparage the Company or Affiliates, or the Company's and Affiliates'  products,
services and business practices,  current or former owners, directors, officers,
executives, or agents, nor assist any other person, firm, or company in doing
so, or make or solicit any comments, statements, or the like to the media or to
others that may be considered derogatory or detrimental to the good name or
business reputation of any of the aforementioned individuals or
entities.  Nothing in this paragraph shall be construed to limit in any way
Executive's right and duty to make good faith disclosures as may be required by
law and any governmental agency or other governmental institution.

 
 
B.
Responses to Reference Requests:

 
 
1.
Executive agrees to refer all requests for references to the Company.  All such
inquiries shall be answered by the Company's Chief Executive Officer in the
format attached hereto as Exhibit C.

 
 
4

--------------------------------------------------------------------------------

 
 
 
2.
In the event that any inquiries are made directly to the Company’s Chief
Executive Officer beyond the letter of reference, he shall respond that the
letter contains as much detail as he is able to provide pursuant to Company
policy.

 
 
3.
All other inquiries about Executive to any officer of the Company or Affiliates,
whether formal or informal, will be directed to the Chief Executive Officer who
will respond that pursuant to Company policy, no oral or written references are
provided other than as offered by Exhibit C.  The Company agrees to inform its
officers that no “off the record” comment concerning the Executive is to be
made.

 
7.  
Release.

 
A.  
The Executive, for himself his personal representatives, forever releases,
discharges, holds harmless, and covenants not to sue or bring any claim against
the Company or Affiliates or any current or former officers, directors,
shareholders, owners, other executives, employees or agents of the Company or
Affiliates in their capacity as such (collectively, the “Released Parties” each
of whom is individually intended to be a third party beneficiary under this
Agreement), from any and all actions, causes of action, suits, debts, accounts,
bonds, bills, covenants, contracts, agreements, promises, damages, judgments,
executions, claims, demands, obligations and liabilities of any kind or nature
whatsoever, in law or equity, whether known or unknown, liquidated or
un-liquidated, including claims for attorneys fees or costs, which the Executive
or his heirs or personal representatives ever had, now have or hereafter may
have against any of the Released Parties, for, upon, or by any reason of any
act, omission, occurrence, cause or thing whatsoever occurring prior to or on
the Effective Date.

 
B.  
Specifically, but without limitation, the Executive releases the Released
Parties from, and agrees that he will not bring any action or other claim
(except for the benefits specifically set forth in this Agreement) based on his
employment or separation from employment with the Company against any of the
Release Parties based on any statute, regulation, rule, or governing employment
practices, including, but not limited to The Age Discrimination in Employment
Act, the Older Workers’ Benefit Protection Act of 1990, The Fair Labor Standards
Act, Title VII and all other provisions of The Civil Rights Act of 1964, The
Americans with Disabilities Act, The Equal Pay Act, The Employee Retirement
Income Security Act of 1974 (except for any vested retirement benefit) The
Family and Medical Leave Act, The Fair Credit Reporting Act, The Occupational
Safety and Health Act, The Sarbanes-Oxley Act of 2002, The National Labor
Relations Act as amended, The Labor Management Relations Act, or under any other
federal, state or local employment, civil rights or human rights law, rule or
regulations, in each case as amended.

 
 
5

--------------------------------------------------------------------------------

 
 
C.  
Further, without limitation, the Executive agrees that he will not bring any
action or other claim against any Released Party based on any theory of wrongful
termination, intentional or negligent infliction of mental or emotional
distress, or other tort, breach of express or implied contract, promissory
estoppels, or any other statutory, regulatory or common law action or
claim.  Further, also without limitation and except as provided in this
Agreement, the Executive expressively waives any rights under any Company
Severance Plan, Annual Incentive Bonus Program, Incentive Stock Plan, or any
Company Benefit Plan or Program, including for Vacation Pay, except as otherwise
set forth in this Agreement.  Any rights that the Executive is entitled to by
reason of Executive’s employment with the Company or the termination of such
employment that are not specifically enumerated in this Agreement are hereby
released, terminated, and cancelled as of the Effective Date.

 
D.  
Notwithstanding the foregoing, the Executive shall retain the following rights:

 
1.  
Rights to indemnification as an executive officer pursuant to the Company's
Articles of Incorporation or Bylaws for lawful actions conducted in the proper
scope and course of his employment through the Effective Date;

 
2.  
Protections of any insurance policies for the benefit of its directors and
officers, which are in effect on the Effective Date, pursuant to the terms of
said policies.

 
E.  
The Company, for itself, its Affiliates, and its current and former officers,
directors, shareholders, owners, other executives, employees or agents holds
harmless and covenants not to sue or bring any claim against Executive from any
and all actions, causes of action, suits, debts, accounts, bonds, bills,
covenants, contracts, agreements, promises, damages, judgments, executions,
claims, demands, obligations and liabilities of any kind of nature whatsoever,
in law or equity, whether known or unknown, liquidated or unliquidated,
including claims for attorneys fees or costs which the Company has ever had, now
has, or hereafter may have against Executive for, upon, or by reason of any act,
omission, occurrences, cause or thing whatsoever occurring prior to or on the
Effective Date.

 
8.  
Cooperation: At the Company’s request, the Executive agrees to cooperate with
the Company in any investigations or lawsuits relating to the Company’s
business, whether existing as of the Effective Date or which may arise
thereafter, until said investigations or lawsuits are completed.  The Company
will pay the Executive reasonable out-of-pocket expenses incurred by the
Executive in connection with his cooperation.  This paragraph shall not obligate
Executive to agree to a joint defense agreement with the Company.

 
 
6

--------------------------------------------------------------------------------

 


 
9.  
No Admission of Liability.  Neither this Agreement, nor anything contained
herein, shall be construed as an admission by the Company that it has in any
respect violated or abridged any federal, state or local law or any right or
obligation that it may owe or may have owed to Executive.  Neither this
Agreement, nor anything contained herein, shall be construed as an admission by
Executive that he has in any respect violated or abridged any federal, state or
local law of any right or obligation that he may owe or may have owed to the
Company.

 
10.  
Set-off Rights of the Company:  Executive represents that there are no actions
or claims pending with any local, state, or federal agency or court, nor any
charges, lawsuits, grievances, arbitrations or requests for investigation
seeking damages on his own behalf against the Company or any other Released
Party.  Executive understands that if he were to bring an action or other claim
against the Company or any other Released Party in violation of Section 7 above,
or otherwise materially breach this Agreement, then the Company shall have the
right to set-off any and all damages to which any Released Party may be entitled
against payments or other benefits to the Executive under this Agreement.  In
the event that the Company determines that the Executive may have materially
breached this Agreement, the Company shall be entitled to withhold any or all
payments and benefits to the Executive set forth above until such time as the
Executive’s breach of this Agreement and any damages relating thereto has been
finally adjudicated to judgment no longer subject to appeal.

 
11.  
Enforcement and Damages. A. In the event of any material breach of this
Agreement by Executive, Executive agrees that damages may be inadequate and
difficult, if not impossible, to ascertain and that the Company may enforce this
Agreement by specific performance or injunction, as may be issued by a court of
competent jurisdiction as defined in Paragraph 17 (E) herein, without the
necessity of posting bond or other security, which requirement Executive hereby
expressly waives.  Furthermore, without waiving any rights and notwithstanding
Section 10 above, the Company may additionally or alternatively seek monetary
damages or any other legal or equitable relief or remedy to which the Company
may be legally entitled to receive. Executive agrees that in the event he
materially breaches any provision of this Agreement, Executive will pay as
liquidated damages to the Company a sum equal to the gross sum of money and
other compensation and/or the monetary equivalent of the benefits provided by
the Company in Section 3 of this Agreement.

 
 
7

--------------------------------------------------------------------------------

 
 
B. In the event that Executive breaches Section 4 above with respect to any
Confidential and Proprietary Information for which the prohibited use,
misappropriation, or disclosure of such information could reasonably be expected
to have a material adverse effect on the business or prospects of the Company or
Affiliates, then in addition to any injunctive relief to which the Company may
be entitled, the Company may seek monetary or other damages in a court of
competent jurisdiction as defined in Paragraph 17 of this Agreement.
 
 
12. Exception for Challenge Under the Older Workers’ Benefits Protection
Act:  The provisions of Sections 11, 12, and 17G are not intended to and shall
not affect the right of Executive to file a lawsuit, complaint or charge that
challenges the validity of this Agreement under the Older Workers Benefit
Protection Act, 29 U.S.C.§ 626(f), with respect to claims under the ADEA.  This
section is not intended to and shall not limit the right of a court to
determine, in its discretion, that the Company is entitled to restitution,
recoupment or set-off of any monies paid should the release of ADEA claims in
this Agreement be found to be invalid.  Neither does this Section affect the
Company’s right to recover attorney’s fees or costs to the extent authorized
under federal law.  The provisions of Section 7, 11, 13 and 17G shall apply with
full force and effect with respect to any other legal proceeding.

 
 
13.
No Raid:  Executive agrees that he will not, for a period of twelve (12) months
following the Effective Date, for any reason whatsoever, do any of the
following:

 
 
A.
Hire or otherwise engage the services of any officer or employee of the Company
or Affiliates; or

 
 
B.
Solicit, entice, persuade, encourage or otherwise induce any employees of the
Company or Affiliates to terminate such employment or to become employed by any
person or entity other than the Company.

 
 
14.
Agreement not to Compete:

 
 
A.
The Executive agrees that he will not, for a period of twelve (12) months
following the Effective Date, for any reason whatsoever, do any of the
following:

 
 
8

--------------------------------------------------------------------------------

 


 
 
1.
Solicit, entice, persuade, encourage or otherwise induce any individual or
entity (including any subsidiary or affiliate of such individual or entity and
any officer, stockholder, partner, employee or other representative of such
individual or entity) that was a customer of the Company or Affiliates (whether
or not the Executive provided services for such customer) at any time Executive
was an employee of the Company (i) to refrain from purchasing products
manufactured by the Company or Affiliates or using the services of the Company
or  Affiliates, or (ii) to purchase products and services available from the
Company or Affiliates from any person or entity other than the Company or
Affiliates;

 
 
2.
Own, manage, control or participate in the ownership, management, or control, or
be employed or engaged by or otherwise affiliated or associated as an employee,
consultant, independent contractor, director, agent or otherwise with any other
corporation, partnership, proprietorship, firm, association or other business
entity in the world (“Competitive Companies”) that manufactures or sells any
product that competes with or is a substitute for the products sold by the
Company; provided, however, that the Executive may own up to five percent (5%)
of any class of publicly-traded securities of any such entity;

 
 
B.
Executive has carefully considered the nature and extent of the restrictions
upon him under this Section 14 and hereby acknowledges and agrees that the same
are reasonable in time and territory, are designed to eliminate competition
which otherwise would be unfair to the Company and Affiliates, subsidiaries,
successors and assigns, do not stifle the inherent skill and experience of
Executive, would not operate as a bar to Executive’s means of support, are fully
required to protect the legitimate interest of the Company, and do not confer a
benefit upon the Company disproportionate to the detriment of the
Executive.  Executive further acknowledges that this Section 14 was negotiated
with the Company and is a material provision of this Agreement.

 
15. Period for Review and Consideration of Release.  Executive understands and
acknowledges that he has been given an opportunity for the period of time he
deems necessary to review and consider this Agreement before signing it.
 
16. Encouragement to Consult with Attorney. Executive acknowledges he was
advised by the Company to consult with an attorney before signing this
Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
17. Miscellaneous.
 
A.  
Entire Agreement.  This Agreement contains the entire and exclusive
understanding and agreement of the terms and conditions between the Executive
and the Company with respect to its subject matter, and supersedes any and all
prior agreements or understandings, written or oral, between Executive and the
Company with respect to its subject matter with the exception of the
Indemnification Agreement dated June 21, 2010 by and between the Executive and
the Company.  This Agreement may only be modified, amended or terminated by
written agreement between the Executive and the Company..

 
B.  
Counterparts.  This Agreement may be executed in two counterparts, which
together shall be considered an original.  A signature provided by facsimile
shall be deemed to be a valid execution of this Agreement.

 
C.  
Non-Waiver.  The failure of a Party to insist upon strict adherence to any
obligation of this Agreement shall not be considered a waiver or deprive that
Party of the right thereafter to insist upon strict adherence to that term or
any other term of this Agreement.  Any waiver of any provision of this Agreement
must be in a written instrument signed and delivered by the Party waiving the
provision.

 
D.  
Further Action.  The Parties shall execute and deliver all documents, provide
all information, and take or forebear from all such action as may be necessary
or appropriate to achieve the purposes of this Agreement.

 
E.  
Governing Law, Jurisdiction, and Venue.  This Agreement and any and all actions
arising out of or in any way related to this Agreement, shall be governed,
construed, and enforced in accordance with the laws of the State of Texas,
without regard to the conflicts of law principles.  The Executive and the
Company hereby submit to the exclusive jurisdiction of federal court in the
Northern District of Texas or state trial courts in Denton County, Texas (and
any appellate courts with jurisdiction over such trial courts) for any claim by
either party arising out of or related to this Agreement, and agree that any
such claim shall be heard and determined by a federal court in the Northern
District of Texas or state court located in Denton County, Texas.  The Executive
and the Company waive any and all rights to raise a defense of forum
non-conveniens in any such action.

 
F.  
Interpretation.  Neither Party shall be deemed the drafter of this Agreement nor
shall it not be construed or interpreted in favor of or against either
Party.  Prior drafts of this Agreement shall not be used to interpret any
language herein or the intent of the Parties.

 
 
10

--------------------------------------------------------------------------------

 


 
G.  
Savings Clause.  If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall have no effect; however, the remaining provisions shall be enforced to the
maximum extent possible.  Further, if a court should determine that any portion
of this Agreement is overbroad or unreasonable, such provision shall be given
effect to the maximum extent possible by narrowing or enforcing in part that
aspect of the provision found overbroad or unreasonable.

 
H.  
Titles and Captions.  All section headings or captions contained in this
Agreement are for convenience only and shall neither be deemed a part of the
context nor effect the interpretation of this Agreement.

 
I.  
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the successors and assigns of each Party.


 
 
IN WITNESS WHEREOF, the Parties hereto have duly and voluntarily executed this
Agreement as of the date set forth below.
 


 

JOHN R. BAILEY     CAREVIEW COMMUNICATIONS, INC.           /s/ John R. Bailey  
By: /s/ Samuel A. Greco   John R. Bailey, an individual   Samuel A. Greco, Chief
Executive Officer
 or Steve Johnson, President
 

 


 
11

--------------------------------------------------------------------------------

 


 
EXHIBIT A


 
CONSULTING AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Consulting Agreement
 
THIS CONSULTING AGREEMENT (this “Consulting Agreement”) is made as of November
7, 2011 by and between CAREVIEW COMMUNICATIONS, INC., a Nevada corporation (the
“Company”), having its principal place of business at 405 State Highway 121
Bypass, Suite B-240, Lewisville, Texas, 75067 and John R. Bailey (“Consultant”)
having a mailing address at 1517 Amazon Drive, Plano, Texas, 75075.


WHEREAS, the Company and Consultant entered into a Separation Agreement and
General Release ("Agreement and Release") of even date herewith, and


WHEREAS, as a condition of that Agreement and Release, the Company and the
Consultant agreed to enter into this Consulting Agreement,


WHEREAS, all capitalized terms used herein that are not otherwise defined, will
have the definitions as described in the Agreement and Release,


NOW, THEREFORE, the terms of this Consulting Agreement are set forth below:


1.  
Engagement.  The Company hereby engages Consultant as an independent contractor
to provide the following services:  litigation support and transition support on
finance and accounting issues. Consultant shall provide consulting services
during the term of Consultant’s engagement as requested by the Company.
Consultant will work at the direction of the Company's President.



2.  
Compensation.  Consultant shall be paid an aggregate fee of $120,000.00,
payable. in equal monthly installments of $10,000 in accordance with the
Company’s current practice. The Company will also reimburse the Consultant for
all pre-approved reasonable and necessary business expenses incurred in
accordance with the Company’s current practices.



3.  
Term; Termination.  Consultant’s engagement shall continue for a period of one
year from the date hereof.



4.  
Compliance.  In performing services hereunder, Consultant shall comply with all
applicable laws and regulations, including but not limited to those regarding
classified or export controlled information, and all written policies and
procedures of the Company.  Consultant represents and warrants that he is a
citizen of the United States of America.



5.  
Independent Contractor.  Consultant shall be an independent contractor and not
an employee of the Company.  Consultant shall be solely responsible for paying
any and all federal, state and local taxes, social security payments and any
other taxes or payments which may be due incident to payments made by the
Company for services rendered under this Consulting Agreement.

 
 
 

--------------------------------------------------------------------------------

 

 
6.  
Confidential and Proprietary Information.  Consultant shall hold all
Confidential and Proprietary Information in strict confidence, shall not
disclose any Confidential and Proprietary Information except as expressly
provided herein, and shall not use any Confidential and Proprietary Information
for his own benefit or otherwise against the best interests of the Company or
Affiliates during the term of this Consulting Agreement or thereafter. If
Consultant shall be required by subpoena or similar government order or other
legal process (“Legal Process”) to disclose any Confidential and Proprietary
Information, then Consultant shall provide the Company with prompt written
notice of such requirement and cooperate with the Company in efforts to resist
disclosure or to obtain a protective order or similar remedy.  Subject to the
foregoing, if Confidential and Proprietary Information is required by Legal
Process to be disclosed, then Consultant may disclose such Confidential and
Proprietary Information but shall not disclose any Confidential and Proprietary
Information for a reasonable period of time, unless compelled under imminent
threat of penalty, sanction, contempt citation or other violation of law, in
order to allow the Company time to resist disclosure or to obtain a protective
order or similar remedy.  If Consultant discloses any Confidential and
Proprietary Information, then Consultant shall disclose only that portion of the
Confidential and Proprietary Information which, in the opinion of Company's
counsel, is required by such Legal Process to be disclosed.  Upon termination of
this Consulting Agreement, Consultant shall return to the Company all
Confidential and Proprietary Information in tangible form (including but not
limited to electronic files) in his possession.



7.  
Inventions.  Consultant shall, during and subsequent to the term of this
Consulting Agreement, communicate to the Company all inventions, designs or
improvements or discoveries relating to the Company or its business conceived
during the term of this Consulting Agreement, whether conceived by Consultant
alone or with others and whether or not conceived on the Company’s premises
(“Company Inventions”).  Consultant shall be deemed to have assigned to the
Company, without further consideration or compensation, all right, title and
interest in all Company Inventions.  Consultant shall execute and deliver such
documentation as may be requested by the Company to evidence such
assignment.  Consultant shall also execute and deliver such documentation and
provide the Company, at the Company’s expense, all proper assistance to obtain
and maintain in any and all nations, patents for any Company Inventions or vest
the Company or its assignee with full and exclusive title to all such patents.



8.  
Copyrights.  All material produced by Consultant relating to the Company or its
business during the term of this Agreement, whether produced by Consultant alone
or with others and whether or not produced on the Company’s premises or
otherwise, shall be considered work made for hire and property of the Company
(“Company Copyrights”).  Consultant shall execute and deliver such documentation
as may be requested by the Company to evidence its ownership of all Company
Copyrights. Consultant shall also execute and deliver such documentation and
provide the Company, at the Company’s expense, all proper assistance to secure
for the Company and maintain for the Company’s benefit all copyrights, including
any registrations and any extensions or renewals thereof on all Company
Copyrights, including any translations.

 
 
2

--------------------------------------------------------------------------------

 

 
9.  
No Raid; Non-Competition.  The Consultant agrees that he will not, for a period
of twelve (12) months following the termination of this Consulting Agreement,
for any reason whatsoever, do any of the following:



(a)  
Solicit, entice, persuade, encourage and otherwise induce any person that was a
customer of the Company or Affiliates (whether or not the Consultant provided
services for such customer) at any time during the term of this Agreement (i) to
refrain from purchasing products manufactured by the Company or Affiliates or
using the services of the Company or Affiliates or (ii) to purchase products and
services available from the Company or Affiliates from any person or entity
other than the Company or Affiliates;



(b)  
Solicit, entice, persuade, encourage or otherwise induce any employee of the
Company or Affiliates to terminate such employment or to become employed by any
person or entity other than the Company or Affiliates; or



(c)  
Own, manage, control or perform services for or participate in ownership,
management or control, or be employed or engaged by or otherwise affiliated or
associated with (as an employee, consultant, independent contractor, director,
agent, or otherwise) with any other corporation, partnership, proprietorship,
firm, association or other business entity in the world that manufactures or
sells any product that competes with or is a substitute for any product
manufactured or sold by the Company or Affiliates on the date of termination of
this Consulting Agreement (collectively, “Compete”); provided, however, that the
Consultant may own up to five percent (5%) of any class of publicly traded
securities of any such entity. Notwithstanding the foregoing, the Consultant may
Compete if, and only if, the aggregate annual revenue contributed by all
competitive or substitute products to such other entity is not greater than five
percent (5%) of such entity’s total annual revenue and the Consultant does not
have any direct management responsibility for such competitive or substitute
products manufactured or sold by such other entity.  For purposes of this
Paragraph 9.c, the term “direct management responsibility” means that the
management of the manufacturer or sale of competitive or substitute products
comprises a material part of the Consultant’s duties.



10.  
Use and Disclosure of Ideas, Etc.  Consultant shall not use or disclose to the
Company any subject matter in course of performing this Agreement, including
ideas, processes, designs and methods, unless he has the right to so use or
disclose.



11.  
Miscellaneous.



(a)  
This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas and the United States without regard to the conflicts of law
principles thereof.



(b)  
This Consulting Agreement supersedes any and all other agreements with the
exception of the Agreement and Release which was executed contemporaneously
herewith, either oral or written, between the parties hereto with respect to the
subject matter hereof and contains all of the covenants and agreements between
the parties with respect to the subject matter hereof.

 
 
3

--------------------------------------------------------------------------------

 

 
(c)  
The provisions of paragraphs 4 through 12 of this Consulting Agreement shall
survive its termination.



(d)  
This Consulting Agreement may not be altered, amended or modified except by
written instrument signed by the parties hereto.



(e)  
Neither party shall be deemed the drafter of this Consulting Agreement nor shall
it not be construed or interpreted in favor of or against either party.



(f)  
Section headings are for the convenience of the parties only and shall not be
used in interpreting this Consulting Agreement.



(g)  
If any provision of this Consulting Agreement shall be found by a court of
competent jurisdiction to be unenforceable in any respect, then (i) the court
shall revise such provision the least amount necessary in order to make it
enforceable, and (ii) the enforceability of any other provision of this
Consulting Agreement shall not be affected thereby.



(h)  
Consultant may not assign this Consulting Agreement or delegate his duties
hereunder.  The Company may assign this Consulting Agreement to any affiliate of
the Company.



 
IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
effective as of the day and year set forth above.


 
 

Date:  November 10, 2011     CAREVIEW COMMUNICATIONS, INC.                   /s/
Samuel A. Greco        
Samuel A. Greco, Chief Executive Officer
or Steve Johnson, President
                            /s/ John R. Bailey         
John R. Bailey
        CONSULTANT  

 
 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT B


 
LETTER OF RESIGNATION
 


 
November 7, 2011




Mr. Samuel A. Greco
Chief Executive Officer
CareView Communications, Inc.
405 State Highway 121
Suite B-240
Lewisville, TX  75067


Dear Mr. Greco:


Effective as of this date, please consider this letter my resignation as Chief
Financial Officer, Vice President Finance, Treasurer and Secretary of CareView
Communications, Inc., a Nevada company (the "Company").  As I intend to pursue
other business opportunities, my resignation is not the result of a disagreement
with the Company or any matter relating to the Company's operations, policies,
or practices.


Please use this letter as my resignation from any and all offices held by me in
any affiliated companies and subsidiaries of the Company.


Pursuant to the Separation Agreement and General Release executed today between
me and the Company, I have agreed to continue to provide consulting services to
the Company as requested.


Sincerely,


/s/ John R. Bailey


John R. Bailey


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C

 
LETTER OF REFERENCE
 


 
It is the strict policy of the Company to refrain from providing oral or written
references.
 
I can verify, however, that John R. Bailey served as Chief Financial Officer,
Vice President of Finance, Treasurer and Secretary from January 2004 until
November 7, 2011.
 
In each year in which John served in those capacities, he was commended by the
Board of Directors for his accomplishments and contributions to the Company.
 
Mr. Bailey resigned voluntarily his positions to pursue other opportunities.  He
did, however, agree to work with us to provide a smooth and amicable transition
to new leadership.
 
 

  Sincerely,
 
/s/ Samuel A. Greco
 
Samuel A. Greco
Chief Executive Officer
   

 
 
 

--------------------------------------------------------------------------------